
	
		II
		112th CONGRESS
		1st Session
		S. 597
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2011
			Ms. Klobuchar (for
			 herself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  include neurologists as primary care physicians for purposes of incentive
		  payments for primary care services under the Medicare program.
	
	
		1.Medicare primary care
			 incentive payments for neurologists
			(a)MedicareSection 1833(x)(2)(A)(i)(I) of the Social
			 Security Act (42 U.S.C. 1395l(x)(2)(A)(i)(I)) is amended by striking or
			 pediatric medicine and inserting pediatric medicine, or
			 neurology.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply as if
			 included in the enactment of Public Law 111–148.
			
